COOK, Judge
(concurring):
I agree that both of the challenged items of evidence were properly admitted at trial. However, my reasons for admitting the evidence of previous identification are different from the majority’s.
Treating the statement of identification by Wolanin to the Japanese police, while on the street near the scene of the robbery, as a spontaneous exclamation does not, in my opinion, fully answer the accused’s present objection. Wolanin testified to two other out-of-court statements of identity. He stated that after the street encounter, he saw “the two people” that robbed him at the Japanese police station, and the fair inference is that he identified the robbers again for the reports of arrest that were prepared by the Japanese. Similarly, he maintained he later saw the robbers at the Armed Forces police station. As a Department of Defense Form 629 (Receipt for Prisoner or Detained Person) was prepared there for the accused, it again is fairly inferrible that Wolanin, as the victim, was questioned about the incident and identified the persons in custody as the robbers. Neither of these identifications can possibly qualify as spontaneous utterances.
In my opinion, the extrajudicial identifications by Wolanin were not hearsay. The accused’s contention that they are hearsay is founded on paragraph 153a of the Manual for Courts-Martial, 1969 (Rev.), and the construction he deems it was accorded by this Court in United States v. Parham, 14 U.S.C.M.A. 161, 162-64, 33 C.M.R. 373, 374-76 (1963). The Manual provision reads as follows:
When in his testimony a witness identifies the accused as being, or not being a participant in the offense or makes any other relevant identification concerning a person in the courtroom, evidence that on a previous occasion the witness made a similar identification is admissible to corroborate his testimony as to identity, even if the credibility of the witness has not been directly attacked. In such a case, the identifying witness himself and any person who has observed the previous identification may testify concerning it.
The accused construes the quoted passage to mean that a witness is not to be allowed to testify to a previous out-of-court identification he made of the perpetrator of the offense charged unless, in the courtroom, he has first identified the accused as the wrongdoer. In the language of his brief, “[wjithout an in-court identification, this evidence [a previous extrajudicial identification] must be put to one side.” The difficulty with this argument is that the quoted section of the Manual is not the only provision on the subject. The section is part of a general discussion of the credibility of witnesses, and it sets out the general rule that a witness cannot enhance his credibility by showing that he had, out of court, made statements consistent with his trial testimony. Paragraph 153a, MCM. That rule is *413inapplicable to Wolanin. At trial, Wolanin did not, and expressly admitted he could not, identify the accused as one of the robbers. Obviously, therefore, he was not offering his on-the-scene and police station identifications as corroborative of his in-court testimony.
In material part, paragraph 139a of the Manual defines hearsay as a statement offered to prove the truth of the matters stated therein, “but which was not made by the author when a witness before the court at the hearing in which it is so offered.” Measured by this definition, Wolanin’s references to his extrajudicial declarations of identity are hearsay, but not all such extrajudicial statements are inadmissible. The Manual goes on to point out that an out-of-court statement is admissible for the truth of the matters recited in it if the statement is “adopted by the witness as a part of his testimony at the hearing.” Id. The statement is consistent with the rule in Federal civilian courts. Thus, the draftsmen of the new Federal Rules of Evidence have noted that if a witness “admits on the stand that he made the [prior out-of-court] statement and that it was true, he adopts the statement and there is no hearsay problem.” Fed.R.Ev. 801(d)(1), Advisory Committee Note. A recent amendment to Rule 801(d)(1) expressly provides that a prior statement by a witness which is “one of identification of a person made after perceiving him” is not hearsay where the “declarant testifies at the trial . . . and is subject to cross-examination concerning the statement.” Discussing the rationale of the amendment the House Report made the following pertinent comments:1
Courtroom identifications can be very suggestive. The defendant is known to be present and generally sits in a certain location. Out-of-court identifications are generally more reliable. They take place relatively soon after the offense, while the incident is still reasonably fresh in the witness’ mind. Out-of-court identifications are particularly important in jurisdictions where there may be a long delay between arrest or indictment and trial. As time goes by, a witness’ memory will fade and his identification will become less reliable. An early, out-of-court identification provides fairness to defendants by ensuring accuracy of the identification. At the same time, it aids the Government by making sure that delays in the criminal justice system do not lead to cases falling through because the witness can no longer recall the identity of the person he saw commit the crime.
Allowing for the various recognized exceptions of necessity, such as a dying declaration, the vice of admitting into evidence against an accused an out-of-court declaration by another for the truth of the facts recited in it is that it denies the accused the Sixth Amendment right to confront and cross-examine the declarant. No such denial occurs, however, when the declarant is a witness and adopts his previous out-of-court statement. The Supreme Court has addressed this circumstance in a number of cases. Illuminative of the rule prescribed by the Manual for Courts-Martial and the Federal Rules of Evidence is the following excerpt from its unanimous opinion in Nelson v. O’Neil, 402 U.S. 622, 629 (1971):
The short of the matter is that, given a joint trial and a common defense, Runnels’ testimony respecting his alleged out-of-court statement was more favorable to the respondent than any that cross-examination by counsel could possibly have produced, had Runnels “affirmed the statement as his.” It would be unrealistic in the extreme in the circumstances here presented to hold that the respondent was denied either the opportunity or the benefit of full and effective cross-examination of Runnels.
We conclude that where a codefendant takes the stand in his own defense, denies making an alleged out-of-court statement implicating the defendant, and proceeds to testify favorably to the defendant con*414cerning the underlying facts, the defendant has been denied no rights protected by the Sixth and Fourteenth Amendments.
In United States v. Irby, 517 F.2d 506 (4th Cir. 1975), a witness testified that he could not identify the accused as the perpetrators of the crime; but he also testified that at the time of the offense he had identified two persons as the culprits from a group of photographs shown to him. The Court of Appeals sustained the trial judge’s ruling admitting the photos into evidence. In Johnson v. State, 338 A.2d 124 (Del. 1975), applying a state law having a requirement of adoption of an out-of-court statement like that of the Manual, the Supreme Court of Delaware held admissible pretrial statements by the victim of a rape as to the physical characteristics of the rapist, although she testified at trial she “could not identify the defendant.” Id. at 127. United States v. Parham, supra, is not to the contrary. There, the witness could not identify the accused as the person who committed the offenses. Unlike Wolanin, however, the witness in Parham rejected the idea that he had previously identified the accused. Thus, asked whether he had “picked out a man” at a lineup the day after the offenses, he responded in a way that led the court to describe his answer as “no real identification.” Id. at 164 n. 2, 33 C.M.R. at 376. Among other things, the witness conceded that his assailant might “not even [have been] in the lineup.” Id. at 163, 33 C.M.R. at 375.
As I read Wolanin’s testimony, I conclude that he effectively adopted the declarations he made on the night of the crime as to the identity of the persons who had robbed him. He referred to, and repeated as present assertions of fact, prominent physical aspects of the robbers. In similar form, he remarked on the color of the shirt worn by one of the robbers. Even while acknowledging that he could not “at this moment” identify the robbers because of the lapse of time between the offense and the trial, he insisted that he knew them when he saw them in the custody of the Japanese police and told them “right there on the spot” that they were “the two that robbed me.” It is indeed true that nowhere in his testimony did Wolanin specifically say, “I adopt my previous declarations as to the identity of the robbers,” however, the import of what he did say is unquestionably adoptive. I conclude, therefore, that the trial judge did not err in failing, on his own initiative, to strike Wolanin’s previous statements as to the identity of the persons who robbed him.

. H.R.Rep.No.94-355, 94th Cong., 1st Sess. 3 (1975), U.S.Code Cong. & Admin.News 1975, pp. 1092, 1094.